DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 11, 2021 has been entered.
 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims
	Claims 1, 3-10, 14-15 are pending.  Independent claim 1 has been amended to clarify that the particles of puffed maize kernel endosperm structure the liquid oil phase such that the composition is non-flowable.
Claims 11-13 are withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.



The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-10, 14-15 and  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Independent claim 1 has been amended to clarify that the particles of puffed maize kernel endosperm structure the liquid oil phase such that the composition is non-flowable. It is unclear what is meant by non-flowable, especially given that the temperature is not provided. For example, this is the temperature range at which enough fat molecules are melted that the fat is liquid. Almost all fats are mixtures of fatty acids in different crystalline forms, so in reality melting point is the temperature range over which the fat goes from hard to soft to liquid. We typically use fats that are solid at room temperature in baked goods, and fats that are liquid at room temperature (oil) in salad dressings and dips.
Claims 3-10 and 14-15 are rejected for relying on claim 1 as a base claim
Claim 7 is additionally rejected for reciting preferable amounts. A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 7 recites the broad recitation of 3 to 18%, and the claim also recites smaller ranges which are narrower.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.
 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3-8, 10 and 14-15  is/are rejected under 35 U.S.C. 103 as being unpatentable over United States Patent Application Publication No. 2013/0171302 (BIERBAUM) in view of United States Patent No. 8,349,342 (LOBEE). 
As to claim 1, BIERBAUM teaches an oil with a low-density expanded carbohydrate [0011] and oil/fat phase.  This includes ground popped popcorn [0006].  The carbohydrate is used to entrap fat in microwave popcorn [0003]. BIERBAM teaches that depending upon the characteristics of the selected expanded, low-density carbohydrate and the proportions of edible oil to expanded, low-density carbohydrate, the trans fat replacement system can have a consistency ranging from a powder to a paste [0023].  In one embodiment, popcorn itself is used as the carbohydrate thickener for the oil. Specifically, popped popcorn is ground and mixed with an oil to achieve a thickened consistency usable as a popping fat in a popcorn product [0024]. The consistency is sufficiently solid at room temperature [0024] (i.e., non flowable).
BIERBAUM does not teach the use of puffed corn endosperm with the claimed particle size but LOBEE teaches that puffed corn has a high loading capacity/entrapment capacity for oils (col. 2, lines 60-55). The particle size is less 0.33mm and can be varied based on desired loading capacity of the oil (col. 2, lines 60-65 and col. 6, lines 45-55).  At col. 3, lines 50-65, LOBEE teaches that once the puffed corn is milled, it can be further fractionated into different fractions.  Thus, LOBEE does teach using smaller and more defined sieve fractions so long as the material is smaller than the claimed upper limit of the fraction of 0.5mm/ 500um. 
It would have been obvious to vary the particle size to less than 500um and based on the desired level of entrapment. 
As to claim 3, BIERBAUM teaches that the oil phase can be a saturated oil (BIERBAUM [0003], [0013], and [0019]). 

The particle size is less 0.33mm and can be varied based on desired loading capacity of the oil (LOBEE, col. 2, lines 60-65 and col. 6, lines 45-55).  It would have been obvious to vary the particle size to less than 400um and not more than 20 wt % of said particles passes a sieve with apertures of 100 um based on desired oil entrapment abilities.
 
As to claims 6 -7 and 14, BIERBAUM explicitly teaches the particles are in amount of ground popped popcorn is 1-3% of the composition (see claim 16 of BIERBAUM and [0024]). This falls within the claimed amounts of 0.5 to 20 wt % of said particles with respect to the weight of the oil phase.
However, depending upon the characteristics of the selected expanded, low-density carbohydrate and the proportions of edible oil to expanded, low-density carbohydrate, the trans fat replacement system can have a consistency ranging from a powder to a paste [0023]. Thus, it would have been obvious to vary the amount of material added to the oil, as BIERBAUM teaches that the amount of low-density carbohydrate can be varied based on desired consistency of the product. 
As to claim 8, the puffed maize kernel endosperm is obtained from puffed popcorn (BIERBAUM, [0006]).
As to claim 10, puffed popcorn is considered a foam structure (BIERBAUM, [0006]). 
. 

Claim 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over BIERBAUM and LOBEE as applied to claims 1, 3-8, 10 and 14-15  above, and further in view of ERWIN, Economic Botany, Vol. 4, No. 3 (Jul. - Sep., 1950), pp. 294, Published By: Springer. 
The references above are silent as to the popcorn being sourced from Zea mays var. everta.  
However, ERWIN establishes that Zea everta is known sub-species of corn (see pg. 1, second paragraph). 
 It would have been obvious to use species of corn used for popping, as BIERBAUM uses puffed popcorn [0006].   

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-10, 14 and 15 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 3-12 and 15-17 of copending Application No. 15/767,432 (432 application) in view of United States Patent Application Publication No. 2006/0078655 (PLANK) .
Although the claims at issue are not identical, they are not patentably distinct from each other because claims of the 432 application require the presence of hardstock.   However, PLANK teaches that the oil can be thickened by inclusion of sufficient amounts of wax to provide the desired dimensional 
As to newly added claims 14-15 of the present application, claim 14 recites the amount of particles with respect to the weight of the oil phase (i.e., 5 to 16%).  This overlaps that claimed in the 432 application (i.e., 4 to 14% in claim 6). In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (The prior art taught carbon monoxide concentrations of "about 1-5%" while the claim was limited to "more than 5%." The court held that "about 1-5%" allowed for concentrations slightly above 5% thus the ranges overlapped.); In re Geisler, 116 F.3d 1465, 1469-71, 43 USPQ2d 1362, 1365-66 (Fed. Cir. 1997).  Moreover, it would have been obvious to one of ordinary skill in the art to select any portions of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art references, particularly in view of the fact that; "The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set percentage ranges is the optimum combination of percentages" In re Peterson 65 USPQ2d 1379 (CAFC 2003).  Also In re Malagari, 182 USPQ 549,533 (CCPA 1974) and MPEP 2144.05.
Claim 15 recites the Stevens value of the product being of 10 or more.  However, it is noted that claims 15-17 of the 432 application are directed to the Stevens value of at least 50 g and flowability of the product.  Thus, the Stevens value overlaps.  Moreover, these are only properties associated with the use of hardstock. As noted above, PLANK teaches that the oil can be thickened by inclusion of sufficient amounts of wax to provide the desired dimensional stability. In still other variations, a liquid oil can be thickened with small quantities of a hardstock ingredient (e.g., about 3-8%) such as palm oil stearine.  Thus, it would have been obvious to provide a hardstock with popcorn. 


Response to Arguments
Applicant's arguments filed June 11, 2021 have been fully considered but they are not persuasive. 
The applicant argues that when the entirety of the disclosure in Lobee is considered, it is revealed that Lobee suggests using larger particles (i.e., more than 90 weight % of the powder has a particle size smaller than 1 mm) as the disclosed samples within this range exhibited the highest retention rates (compare samples 1,2, and 4 with sample 3 of Example la; see also examples 5-7 of Example lb). 
However, while the applicant cites to the Examples of LOBEE, this still does not reflect the overall teachings of the reference. Indeed as note by applicant,  LOBEE does teach a finer grade powder with at least 80 wt% having a particle size below 0.5 mm, preferably at least 70 wt% having a particle size below 0.3 mm (col. 2, lines 60-62).  Thus, it cannot be said that LOBEE teaches away or does not disclose a smaller particle size. Moreover, it is noted that the breadth of the claims only require that the 80% of product pass through a 500Um sieve and not more than 35% of the particles pass through a sieve of 100um (i.e., the entire sieve fraction can be greater 100um).   At col. 3, lines 48-65, LOBEE teaches that once the puffed corn is milled, it can be further fractionated into different fractions.  Thus, LOBEE does teach using smaller and more defined sieve fractions so long as the material is smaller than the claimed upper limit of the fraction of 0.5mm/ 500um. 

The applicant also argues that the findings of the instant application summarized in Table 7 directly conflict with Lobee.  Specifically, powder with particle sizes ranging from 0-1000 pm were shown 
However, Table 7 of the present specification only relates to the visual assessment of the stability of the product with 10% popcorn powder structured in sunflower oil after 30 days of storage.  The examples of the present specification do not evaluate oil retention. Furthermore, the applicant does not take into consideration that different amounts of material are used in LOBEE relative to the claimed invention. Additionally, as noted above, this does not address the teaching of LOBEE at col. 3, lines 50-65 that once the puffed corn is milled, it can be further fractionated into different and further defined fractions so long as the material is than the claimed upper limit of the fraction of 0.5mm/ 500um. 
Thus, these example are not commensurate in scope with the claims.
The applicant also argues that given that both Bierbaum and Lobee have the clear objective of providing high entrapment/retention of the oil (see e.g., Bierbaum at para. [0013] and Lobee at col. 4, lines 42-46), it logically follows that the ordinarily skilled artisan seeking to further modify the rheological properties (i.e. maximize the level of oil retention) of the Bierbaum composition may have been directed, at most, to provide particles of puffed endosperm sized between 0-1000 um. 
However, LOBEE does teach the use of further defined sieve fractions. At col. 3, lines 50-65 that once the puffed corn is milled, it can be further fractionated into different and further defined fractions so long as the material is than the claimed upper limit of the fraction of 0.5mm/ 500um. 

The applicant also argues that it can be said within the bounds of the present disclosure that particle size necessarily has an impact on the stability of the composition, and more particularly in structuring the oil phase. In support of this position, the applicant cites to Table 2 and alleges that the 
However, BIERBAUM does teach solid compositions (i.e., non flowable).  BIERBAM at [0023] that depending upon the characteristics of the selected expanded, low-density carbohydrate and the proportions of edible oil to expanded, low-density carbohydrate, the trans-fat replacement system can have a consistency ranging from a powder to a paste.  In one embodiment, popcorn itself is used as the carbohydrate thickener for the oil. Specifically, popped popcorn is ground and mixed with an oil to achieve a thickened consistency usable as a popping fat in a popcorn product. The consistency is sufficiently solid at room temperature (i.e., non flowable) [0024]. 
As to the rejection of claims 1 and 3-10 on the grounds of nonstatutory double patenting, the rejection is not held in abeyance but it is acknowledged that Applicant respectfully defers the filing of such a terminal disclaimer until such time that the present application or at least subject-matter therein is indicated to be allowable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHILIP A DUBOIS whose telephone number is (571)272-6107.  The examiner can normally be reached on M-F, 9:30-6:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/PHILIP A DUBOIS/               Examiner, Art Unit 1791                                                                                                                                                                                         

/DONALD R SPAMER/Primary Examiner, Art Unit 1799